                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WILLIAM EPP,               )                               8:18CV418
                           )
              Plaintiff,   )
                           )                           MEMORANDUM
    v.                     )                            AND ORDER
                           )
SCOTT FRAKES, BRAD HANSEN, )
DIANE SABATKA-RINE, SCOTT  )
BUSBOOM, DOUG PETERSON,    )
CHUCK GLEN, MICHAEL        )
KENNEY, and BRIAN GAGE,    )
                           )
              Defendants.  )
                           )


       Plaintiff, William Epp, an inmate at the Tecumseh State Correctional Center
(“TSCI”), filed his Complaint (Filing 1) on September 6, 2018. Plaintiff was granted
leave to proceed in forma pauperis on October 2, 2018 (Filing 7), and paid an initial
partial filing fee on October 30, 2018. The court now conducts an initial review of
Plaintiff’s Complaint to determine whether summary dismissal is appropriate under
28 U.S.C. §§ 1915(e)(2) and 1915A.

                         I. SUMMARY OF COMPLAINT

       Plaintiff’s Complaint contains two claims: (1) a First Amendment freedom of
religion claim alleged against six Nebraska Department of Corrections officials, in
which Plaintiff asserts that Defendants have interfered with his ability to practice
Buddhism by suspending his special diet on several occasions and not permitting him
order food from outside sources; and (2) an Equal Protection claim alleged against the
Nebraska Attorney General, in which Plaintiff challenges the constitutionality of a
Nebraska statute that does not allow prisoners to be transported across county lines
to provide trial testimony. Substantially similar claims were previously asserted by
Plaintiff in an amended complaint that was filed in Case No. 4:16CV3176. In that
case, the second claim was dismissed without prejudice on initial review because of
a misjoinder of parties defendant, and the first claim subsequently was dismissed
without prejudice on a motion for summary judgment which established that Plaintiff
had failed to exhaust his administrative remedies.

                 II. LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See 28
U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any portion of
it that states a frivolous or malicious claim, that fails to state a claim upon which relief
may be granted, or that seeks monetary relief from a defendant who is immune from
such relief. 28 U.S.C. § 1915(e)(2)(B).

       Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v.
Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must
be liberally construed, and pro se litigants are held to a lesser pleading standard than
other parties.” Id., at 849 (internal quotation marks and citations omitted).


                                            -2-
                           III. DISCUSSION OF CLAIMS

        While a plaintiff may join in one action as many claims as he has against a
single defendant, see Fed. R. Civ. P. 18(a), “in actions where more than one defendant
is named, such as the one at bar, the analysis under Rule 20 precedes that under Rule
18.” Houston v. Shoemaker, No. 2:16-CV-36-CDP, 2017 WL 35699, at *2 (E.D. Mo.
Jan. 4, 2017). Rule 20 provides in part: “Persons ... may be joined in one action as
defendants if ... any right to relief is asserted against them jointly, severally, or in the
alternative with respect to or arising out of the same transaction, occurrence, or series
of transactions or occurrences; and ... any question of law or fact common to all
defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). Thus, “[d]espite the
broad language of Rule 18(a), plaintiff may join multiple defendants in a single action
only if plaintiff asserts at least one claim to relief against each of them that arises out
of the same transaction or occurrence1 and presents questions of law or fact common
to all.” Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure
§ 1655 (3d ed.). That situation does not exist in this case.

       The two claims set out in Plaintiff’s Complaint are alleged against completely
different Defendants and involve totally unrelated events. Rule 20 does not permit
these claims to be joined in a single action.

       “Although pro se litigants are held to less stringent standards than represented
parties, they must still comply with the procedural or substantive rules of the court.
Requiring pro se prisoners to adhere to the federal rules regarding joinder of parties

       1
          All “logically related” events entitling a person to institute a legal action
against another generally are regarded as comprising a transaction or occurrence.
Mosley v. General Motors Corp., 497 F.2d 1330, 1333 (8th Cir. 1974); see 7 Charles
A. Wright et al., Federal Practice and Procedure, § 1653, at 415 (3d ed.) (explaining
that the transaction/occurrence requirement prescribed by Rule 20(a) is not a rigid test
and is meant to be “read as broadly as possible whenever doing so is likely to promote
judicial economy.”).

                                            -3-
and claims prevents ‘the sort of morass [a multiple claim, multiple defendant] suit
produce[s], avoids confusion, ensures that prisoners pay the required filing fees, and
prevents prisoners from circumventing the PLRA’s three strikes rule.” Evans v.
Deacon, No. 3:11-CV-00272-ST, 2016 WL 591758, at *7 (D. Or. Feb. 12, 2016)
(quoting George v. Smith, 507 F3d 605, 607 (9th Cir 2007)) (citations omitted).2
Unrelated claims involving different defendants belong in different suits. George, 507
F.3d at 607 (holding that state prisoner’s § 1983 action asserting 50 claims against 24
defendants should have been brought as separate actions, since defendants did not
participate in the same transaction or series of transactions, and question of fact was
not common to all defendants).

       “Misjoinder of parties is not a ground for dismissing an action,” but the court
on its own may “drop a party” or “sever any claim against a party” in order to
eliminate the misjoinder. Fed. R. Civ. P. 21. Rather than dropping parties or severing
claims on its own at this time, the court will give Plaintiff an opportunity to file an
Amended Complaint that complies with Rule 20(a)(2). Plaintiff is warned that upon
screening the Amended Complaint, the court will consider whether unrelated claims
should be severed. If Plaintiff’s Amended Complaint sets forth unrelated claims, and
the court decides severance is appropriate, Plaintiff will be required to prosecute
unrelated claims in separate actions and he will be required to pay a separate
filing fee for each separate action.

      2
         Under provisions of the Prison Litigation Reform Act (“PLRA”), a prisoner
may not commence a civil action without prepayment of the filing fee in some form.
See 28 U.S.C. § 1915(b)(1). These “new fee provisions of the PLRA were designed
to deter frivolous prisoner litigation by making all prisoner litigants feel the deterrent
effect created by liability for filing fees.” Williams v. Roberts, 116 F. 3d 1126, 1127-
28 (5th Cir. 1997). The PLRA also contains a “three-strikes” provision requiring the
collection of the entire filing fee after the dismissal for frivolousness, etc., of three
actions or appeals brought by a prisoner proceeding in forma pauperis, unless the
statutory exception is satisfied. 28 U.S.C. § 1915(g). The “three strikes” provision was
also an attempt by Congress to curb frivolous prisoner litigation. See Wilson v.
Yaklich, 148 F. 3d 596, 603 (6th Cir. 1998).

                                           -4-
                                IV. CONCLUSION

       Because the claims alleged in Plaintiff’s Complaint are improperly joined, the
court will allow Plaintiff to select which claim he wants to pursue in this action by
filing an Amended Complaint, which will then be subject to initial review under 28
U.S.C. §§ 1915(e)(2) and 1915A. If Plaintiff so desires, he can file a separate action
and pay a separate filing fee to pursue the other claim.

      IT IS THEREFORE ORDERED:

      1.     Plaintiff shall have 30 days from the date of this Memorandum and
             Order to file an Amended Complaint. Failure to file an Amended
             Complaint within 30 days will result in the court dismissing the case
             without further notice to Plaintiff.

      2.     The clerk of the court is directed to set the following pro se case
             management deadline in this case: December 5, 2018: check for
             amended complaint.

      DATED this 5th day of November, 2018.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                         -5-
